Citation Nr: 1721265	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a hiatal hernia, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for sleep apnea (claimed as a sleep disorder), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1985, and from January 2002 to August 2002, with additional service in the Army Reserve until August 2014.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The July 2015 Board decision also remanded the issue of entitlement to service connection for a respiratory condition.  Subsequently, a November 2016 rating decision awarded service connection for interstitial lung disease.  Therefore, the claim has been granted in full and this matter is no longer on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension and for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gastroesophageal reflux disease (GERD), a known clinically diagnosed disorder, is not shown to be incurred in or causally or etiologically related to any disease, injury, or incident in service, to include as any manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness attributable to service in the Persian Gulf.

2.  The Veteran's hiatal hernia, a known clinically diagnosed disorder, is not shown to be incurred in or causally or etiologically related to any disease, injury, or incident in service, to include as any manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness attributable to service in the Persian Gulf.

3.  The Veteran's sleep apnea, a known clinically diagnosed disease, is not shown to be incurred in,   causally or etiologically related to any disease, injury, or incident in service, to include as any manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness attributable to service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The Veteran's GERD was not incurred in, caused, or aggravated by service; nor may service connection be presumed is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The Veteran's hiatal hernia was not incurred in, caused, or aggravated by service; nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

3.  The Veteran's sleep apnea was not incurred in, caused, or aggravated by service; nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for GERD is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.

With regard to the Veteran's other claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that March 2009 and April 2009 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations in October 2015 and May 2016.  The Board finds that the VA examination reports are adequate upon which to base a decision on the Veteran's claims.  The VA examiners reviewed the file, took a history from the Veteran, examined him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

38 C.F.R. § 3.317(a) provides that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that becomes manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016. 

A "qualifying chronic disability" is defined as:  (A) an undiagnosed illness; or 
(B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a).  

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, as follows: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  38 C.F.R. § 3.317(a).  Specific functional gastrointestinal disorders include, but are not limited to, functional dyspepsia, functional vomiting, and functional dysphagia.  Id.  These disorders are commonly characterized by symptoms including substernal burning or pain, nausea, vomiting, indigestion, and painful or difficult swallowing.  Id.

A.  GERD

The Veteran served as a U.S. Army light vehicle and equipment mechanic on active duty from August 1984 to January 1985, and from January 2002 to August 2002, with additional service in the Army Reserve until August 2014.  He claims that he has a gastrointestinal condition, to include GERD, that is related to his active service, including as due to environmental exposures in Kuwait from February 2002 to August 2002.

The Veteran reports that in Kuwait in 2002, he was exposed to smoke screens (fog oil), sand/dust, smoke from burning trash or feces, smoke from oil fires, solvents, vehicle or truck exhaust fumes, and industrial pollution. See, e.g., STR, January 2009 (received November 2015 at p. 60 of 278).

He also reports that during his first period of active duty from August 1984 to January 1985, and during his subsequent service, he was exposed to paints, cleaning solvents, fuels, oil, grease, and diesel exhaust.  See Medical records, received January 2016 at p.7 of 8.

An August 2002 post-deployment health assessment (Kuwait) shows that the Veteran reported experiencing acid reflux, and that he reported that exposure to a "power plant [that] runs 24 hours with smoke coming out of stack" and to dust storms.  See STRs, received November 2015 at p.43 of 278.

In a May 2006 Reserve physical examination, the Veteran denied any gastrointestinal symptoms such as indigestion, heartburn, or stomach trouble.  In a post-deployment questionnaire dated in January 2009, the Veteran was asked to report a variety of medical concerns but did not indicate a positive response to "frequent indigestion and heartburn" or list reflux in the narrative section of the report. 

Post-service, a February 2009 VA upper GI study revealed severe GERD.  The Board acknowledges that the Veteran apparently established VA care in January 2009.  Subsequent private treatment records from the Endoscopy Center of Columbus dated in July 2009 and August 2009 show GERD was diagnosed.

A September 2012 Gulf War examination did not address the Veteran's gastrointestinal claim.

An October 2015 VA examination report shows the examiner opined that the Veteran's GERD is less likely as not related to his active service (see non-Gulf War report), or to any specific exposure in Southwest Asia (see Gulf War VA medical opinion report).  The examiner reasoned that although the August 2002 post-deployment assessment shows the Veteran complained of exposure in Kuwait to smoke and dust storms and of experiencing acid reflux, there was no evidence of chronicity or continued symptoms between 2002 and 2009 (see Gulf war report).  The Board notes, however, that evidence of chronicity and continuity of symptomatology is not required for a finding of a nexus to service for the Veteran's GERD for purposes of direct service connection.  However, the examiner added that according to the literature, acid reflux (GERD) is physiologic to some degree. 
The term "physiologic" is defined as "normal, not pathologic; characteristic of or conforming to the normal functioning or state of the body."  Dorland's Illustrated Medical Dictionary, 1434 (30th Ed. 2003).  The examiner referred to unspecified medical literature that symptoms of GERD such as heartburn, regurgitation and dysphagia can be short lived.  The examiner found that the Veteran's reflux was not shown to be chronic until 2009 when diagnosed concurrent with a hiatal hernia.  

The May 2016 VA examination report shows that the VA examiner opined that it is less likely than not that the Veteran's GERD is related to his active service, reasoning that there was no record of complaint or treatment in service.  As shown above, however, the Veteran did in fact complain of acid reflux in service in August 2002.  Therefore, this opinion has less probative value because the examiner did not acknowledge the Veteran's report of reflux symptoms but was correct in that there was no record of any treatment or use of medications.

The Board finds that the weight of competent and probative evidence is that service connection for GERD is not warranted.  The Veteran is competent to report experiencing acid reflux at the end of his 2002 overseas deployment.  He reported experiencing reflux during the 2002 deployment on one occasion, but in another report prepared in 2009, he did not report that he experienced those symptoms after the deployment.  The Board acknowledges that there are no treatment records in the claims file for the period between August 2002 and January 2009 except for a few unrelated service treatment records, and it follows that there is no record of continued complaint of GERD or acid reflux during that period.  However, during a periodic Reserve physical examination, the Veteran specifically denied any chronic digestive system symptoms including heartburn.  This is consistent with the October 2015 medical opinion that some symptoms of reflux can be temporary, normal physical responses and that, in this Veteran's case, the reflux did not become chronic until 2009 concurrent with the diagnosis of a small hiatal hernia.  Both examiners noted awareness of the Veteran's service in Southwest Asia and its environmental hazards but attributed chronic GERD to the hiatal hernia, which is addressed further below.  There are no contrary medical opinions of record. 

As shown above, the Veteran's GERD clearly has a known diagnosis.  Therefore, his diagnosed GERD does not constitute an "undiagnosed" illness or medically unexplained chronic multisystem illness.  Thus, no qualifying chronic disability has been shown for purposes of service connection based on the Persian Gulf veteran provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The weight of probative evidence is that  the Veteran's single report of reflux symptoms in 2002 did not establish the onset of chronic GERD during or within one year of active service or that chronic GERD was caused or aggravated by that service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Hernia

The Veteran also claims that he has a hiatal hernia that was caused by his service, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness relating to his service in Kuwait.

As noted in detail above, the Veteran alleges various environmental exposures during his second period of active service in Kuwait from February 2002 to August 2002, including but not limited to burning trash or feces, smoke stacks, dust storms, and exhaust.  He also alleges that during his first period of active service from August 1984 to January 1985, and during his subsequent service, he was exposed to paint, cleaning solvents, fuels, oil, grease, and diesel exhaust due to his duties as a mechanic.

As an initial matter, the Veteran has not alleged that he has a hiatal hernia due to any injury in service.  Therefore, in this case involving a claim for service connection for a disease, the Board notes that service connection may be awarded for disability as a result of diseases incurred during periods of active duty and active duty for training (ADT), but not inactive duty for training (IDT).  See 38 U.S.C.A. §§ 101(24), 106(d), 1110.

The Veteran's service treatment records from his two periods of active service are silent as to any notation regarding any hernia.

The first record of any hernia is a February 2009 VA upper GI study report, which shows a hiatal hernia was found.  The Board acknowledges that the Veteran apparently established VA care in January 2009.  A subsequent August 2009 private treatment record from the Endoscopy Center of Columbus shows that an EGD revealed a hiatal hernia.

A September 2012 VA Gulf War examination did not address the claimed hiatal hernia.

An October 2015 VA examination report  with two VA medical opinion reports shows that the VA examiner opined that the Veteran's hiatal hernia is less likely than not related to his active service, including his Gulf service (see non-Gulf War medical opinion).  The examiner acknowledged the Veteran's reported environmental exposures (see Gulf War medical opinion).  The examiner reasoned, however, that hiatal hernias are caused by a protrusion of the of the bowel through a weakness in the linea alba (i.e., it is anatomical), and that risk factors include being born with a large hiatal opening, increased pressure from pregnancy, obesity, and straining or coughing during bowel movement.

A May 2016 VA examination report shows the Veteran reported being diagnosed with the hiatal hernia in 2009 after experiencing stomach problems, including a knot in his stomach.  The VA examiner opined that it is less likely than not that the Veteran's hiatal hernia is related to his active service, including his service in Kuwait.  The examiner reasoned that there was no evidence of treatment during his active service, and otherwise no medical evidence suggesting a nexus to his active service.

The Board has reviewed all of the VA and private treatment records, none of which provide any etiological opinion.

As shown above, the Veteran's hiatal hernia clearly has a known diagnosis, including by an EGD.  Therefore, his diagnosed hiatal hernia does not constitute an "undiagnosed" illness or medically unexplained chronic multisystem illness.  Thus, no qualifying chronic disability has been shown for purposes of service connection based on the Persian Gulf veteran provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

With regard to direct service connection, the Board finds that the preponderance of the evidence is against finding that the Veteran's hiatal hernia is related to his active service.  The Board finds the opinion of the October 2015 and May 2016 VA examiners to be the most probative evidence regarding the etiology of the Veteran's hiatal hernia.  It is uncontroverted by any other medical evidence of record.  As shown above, the October 2015 VA examiner opined that hiatal hernias are caused by a protrusion of the of the bowel through a weakness in the linea alba, and that risk factors include being born with a large hiatal opening, increased pressure from pregnancy, obesity, and straining or coughing during bowel movement.  The May 2016 VA examiner found there was no medical evidence tending to link the Veteran's hiatal hernia to his active service.

The Board acknowledges all of the Veteran's statements regarding his environmental exposures in Kuwait, including smoke and dust storms, as well as his statements regarding exposures to paints, cleaning solvents, and exhaust fumes during his other active service between 1984 and 1985 and reservist service.  The Board notes, however, that there is no medical evidence tending to link the Veteran's hiatal hernia to any of his reported exposures during active duty.  Rather, the October 2015 VA examiner explained that the cause of a hiatal hernia is a protrusion of the bowel through a weakness in the linea alba (i.e., it is anatomical), and that risk factors include being born with a large hiatal opening, increased pressure from pregnancy, obesity, and straining or coughing during bowel movement.  The Board ultimately finds the VA examiner's opinion to have more probative value based on the VA examiner's medical education, training, and experience.  See 38 C.F.R. § 3.159(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, in summary, the Board concludes that the preponderance of the evidence is against finding service connection for a hiatal hernia, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Sleep apnea

The Veteran also claims that he has sleep apnea (claimed as a sleep disorder) that is related to his service, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness relating to his service in Kuwait.

As explained above, the Board acknowledges that the Veteran has alleged various environmental exposures during his service in Kuwait, including but not limited to burning trash or feces, smoke stacks, dust storms, and exhaust; and that he alleges exposure during his first period of active service from August 1984 to January 1985, and during his subsequent reservist service, to paint, cleaning solvents, fuels, oil, grease, and diesel exhaust.

He also alleges that he was exposed to asbestos in brake pads as a motor sergeant.  See Statement, April 2016.  

The Veteran has not alleged that he has sleep apnea due to any injury in service.  Therefore, in this case involving a claim for service connection for a disease, service connection may only be awarded if it is related to a period of active duty or ADT, not IDT.  See 38 U.S.C.A. §§ 101(24), 106(d), 1110.

The Veteran's service treatment records from his two periods of active service are silent as to any complaints of sleep troubles, including his August 2002 post-deployment health assessment.  See STRs, received November 2015 at p.43 of 278.  The Board does acknowledge that his DD Forms 214 show that his military occupational specialty was light wheel vehicle mechanic 2002.

More than six years after the Veteran's second period of active service, a January 2009 health assessment form shows that in response to the question as to whether the Veteran currently had a concern or condition that he felt was related to his deployment (to Kuwait in 2002), he checked the box indicating either he had trouble sleeping or still felt tired after sleeping.  See STRs, received November 2015 at p.58 of 278.

A September 2012 VA Gulf War examination report did not address any sleep apnea.

A June 2014 VA treatment record notes that a sleep study revealed obstructive sleep apnea.

An October 2015 VA examination report, with two medical opinion reports, reflect the examiner opined that the Veteran's sleep apnea is less likely as not related to a period of active service, including any Gulf War exposure (see Gulf War VA medical opinion report).  The examiner reasoned that the Veteran was not diagnosed with sleep apnea until June 2014, which was 12 years after his service in the Persian Gulf.  The examiner further noted that medical literature to date does not support the diagnosis of sleep apnea as related to exposures in the Gulf War.  Rather, the examiner explained that according to medical literature, obstructive sleep apnea (OSA) is the most common sleep-related breathing disorder, at a rate of 20 to 30 percent in North America, and that the most important risk factor of OSA is advancing age, male, obesity, and craniofacial or upper airway soft abnormalities (maxillary or short mandibular size, a wide craniofacial base, tonsillar hypertrophy, and adenoid hypertrophy).  The examiner explained that OSA is characterized by recurrent collapse of the velopharyngeal and/or oropharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  The examiner further opined that the Veteran's sleep apnea was less likely than not related to a specific exposure in service.  The examiner added (see non-Gulf War medical opinion report) that the sleep apnea was less likely as not related to or aggravated by the Veteran's PTSD for the same reasoning above involving the characterization of obstructive sleep apnea and risk factors, and further noting it was not diagnosed until 2014.

A May 2016 VA examination report shows that the VA examiner noted that the Veteran's obstructive sleep apnea had a clear diagnosis in 2014.  The examiner acknowledged that the Veteran reported difficulty sleeping in his January 2009 health assessment, but noted that there was no indication that this complaint related to sleep apnea.  The VA examiner opined that the Veteran's sleep apnea is less likely as not related to his active service, including his service in Kuwait.  The examiner reasoned that the Veteran was diagnosed with sleep apnea in 2014, 12 years after his last period of active service in 2002, and the one record of complaint of difficulty sleeping was not sufficient to correlate his obstructive sleep apnea to his active service.  The Board acknowledges that the VA examiner mistakenly referenced the health assessment as having been completed in August 2002, whereas it was actually completed in January 2009.

The Board has reviewed all of the VA and private treatment records, none of which provide any etiological opinion regarding his obstructive sleep apnea

Clearly, as shown above, the Veteran's sleep apnea has a known clinical diagnosis.  Therefore, his diagnosed sleep apnea cannot constitute an "undiagnosed" illness or medically unexplained chronic multisystem illness.  Thus, no qualifying chronic disability has been shown for purposes of service connection based on the Persian Gulf veteran provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Regarding direct service connection, the Board finds that the preponderance of the evidence is against finding that the Veteran's sleep apnea is related to his active service.  The Board finds the opinions of the October 2015 and May 2016 VA examiners to be the most probative evidence regarding the etiology of the Veteran's sleep apnea, which opinions are not contradicted by any medical evidence of record.  

The Board acknowledges that the Veteran has alleged that his sleep apnea was caused by asbestos exposure, which alleged asbestos exposure was not addressed by the VA examiners in the context of the sleep apnea claim.  Regardless, the Board finds that there is no competent medical evidence tending to indicate that the Veteran's sleep apnea was caused by asbestos exposure.  Rather, as explained by the October 2015 VA examiner, obstructive sleep apnea is characterized by recurrent collapse of the velopharyngeal and/or oropharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow, and that risk factors for obstructive sleep apnea include advancing age, male, obesity, and craniofacial or upper airway soft abnormalities (maxillary or short mandibular size, a wide craniofacial base, tonsillar hypertrophy, and adenoid hypertrophy).  Environmental exposures are not indicated as a cause or risk factor in any of the medical evidence.  The Board adds that the Veteran, as a lay person, is not shown to have the medical expertise to etiologically link his obstructive sleep apnea to alleged asbestos exposure, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran otherwise attributes his sleep apnea to his two periods of active service, the Board ultimately finds the medical opinions of the VA examiners to be by far more probative based on their medical education, training, and experience, and based on the detailed rationales provided for their conclusions.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

In summary, the Board concludes that the preponderance of the evidence is against finding service connection for sleep apnea, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert , supra.


ORDER

Service connection for GERD, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Service connection for a hiatal hernia, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for sleep apnea (claimed as a sleep disorder), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

REMAND

A.  Hypertension

The Veteran also claims that he has hypertension that is related to his service.  He alleges that it is due to exposure to toxic chemicals in service, due to stress from combat in Kuwait, and otherwise stress of serving 26 years in the Army Reserve.  See Claim, March 2009 (toxins), October 2010 Notice of disagreement (stress).

As noted above, the Board acknowledges that the Veteran has reported exposure to paints and cleaning solvents during his first period of active service, and environmental hazards in his subsequent service.  See Medical records, received January 2016 at p.7 of 8.

The Veteran's service treatment records include an April 1997 examination report that shows he reported taking medication for hypertension.  See STRs, received August 2014 at p.4 of 45.  A May 2006 report of medical history, however, shows the Veteran reported he was diagnosed with high blood pressure in 2002.  See STRs, received August 2014 at p.8 of 27.  A May 2011 service treatment record shows the Veteran reported a history of diagnosis of hypertension in 2001.  See STRs, received November 2015 at p.190 of 278.  Meanwhile, a May 2006 functional capacity assessment shows he reported he was taking blood pressure medication.  See STRs, received August 2014 at p.11 of 27.  VA treatment records show that the Veteran has been followed for diagnosed hypertension since January 2009.

A May 2009 VA examination report shows the examiner noted a history of hypertension since 2002, apparently by the Veteran's reported history; but no etiological opinion was provided.  

In July 2015, the Board remanded the claim for a VA medical opinion.  

Subsequently, a new October 2015 VA examination was performed.  The VA examiner opined, in short, that it is less likely than not that the Veteran's hypertension is related to his active service, essentially noting there was no evidence in the service treatment records linking the Veteran's hypertension to his active service.

Another VA May 2016 VA medical opinion was obtained from a different VA examiner, who likewise opined it is less likely than not that the Veteran's hypertension is related to his active service based on the lack of nexus evidence in the service treatment records.

As shown above, the Veteran reported taking blood pressure medication in April 1997, 12 years after his period of active service from August 1984 to January 1985.  While years later, he reported he was diagnosed with hypertension in 2002, there is no record of any such diagnosis during his second period of active duty from February 2002 to August 2002.  No mention of hypertension is made on his August 2002 post-deployment assessment.  See STRs, received August 2014 at p. 41 of 278.

Despite the lack of evidence of a nexus to a period of active service, the Board acknowledges that the Veteran has alleged that his hypertension was the result of "stress" over the course of his 26 years of service.  In this regard, the Board notes that service connection may only be awarded for diseases, such as hypertension, that were incurred during a period of active duty or active duty for training.  See 38 U.S.C.A. §§ 101(24), 106(d), 1110 (West 2014).  Here, the Board again notes that the Veteran is shown to have been taking medication for hypertension in April 1997, 12 years after his period of active duty from August 1984 to January 1985.  However, the Veteran was recently awarded service connection for posttraumatic stress disorder (PTSD).  See Rating Decision, March 2015.  Therefore, the Board finds that this matter should be remanded for a VA medical opinion to address whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD, or whether it is otherwise related to the "stress" of his first period of active duty from August 1984 to January 1985.



B.  Skin

The Veteran also claims that he has a skin condition that is related to his service, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness relating to his service in Kuwait.

As explained above, the Board acknowledges that the Veteran has alleged various environmental exposures during his service in Kuwait, including but not limited to burning trash or feces, smoke stacks, dust storms, and exhaust; and that he alleges exposure during his first period of active service from August 1984 to January 1985, and during his subsequent service, to paint, cleaning solvents, fuels, oil, grease, and diesel exhaust.

On his February 2009 claim, the Veteran reported he experienced "dry facial skin."  In a November 2013 statement, his buddy E.M. reported that dust storms in Kuwait left burning rashes on the Veteran's skin, and that his face is dry and flaky.

Service treatment records from his two periods of active service are silent as to any complaints or treatment for any skin condition or rash.

A September 2012 VA examination report prepared by Dr. D.C. shows the Veteran reported a history of chronically dry, red, chapped areas of facial skin on either side of nose nasolabial folds and chin that looked like a rash when flared ever since he returned from the Persian Gulf.  It was noted that the condition had never been formally diagnosed.  Chronic dermatitis was diagnosed on examination.  The examiner opined, however, that "the Veteran should be evaluated by preferably a VA Dermatologist to determine if his nonspecific chronic dermatitis condition is a single symptom illness associated with a hazardous Gulf War exposure."

A January 2013 VA Gulf War medical examination report shows that the intended VA dermatology exam request was in fact returned to the same VA examiner as in September 2012, Dr. D.C. (not a dermatologist).  The VA examiner noted that the Veteran presented demonstrating chronic constant nonspecific facial erythema with sandpapery texture and flaking/peeling, including on his nose, nasolabial folds, glabella and cheeks bilaterally.  The examiner opined it was an "undiagnosed illness," but further opined that a medical opinion was not warranted.

In July 2015, the Board remanded the claim for a new VA examination for clarification as to the nature and etiology of the claimed skin condition.

An October 2015 VA examination report (skin diseases) by V.G., a nurse practitioner, shows the Veteran reported that he experiences a red rash at intervals behind the ears and under the chin, and that he uses Vaseline and cocoa butter everyday on his "dry" skin.  The examiner noted, however, that examination of the Veteran's skin was normal.  In her separate October 2015 VA medical opinion (Gulf War), the examiner reiterated that the September 2012 VA examiner wrote that the Veteran should be evaluated by a VA dermatologist.  In the other separate October 2015 VA medical opinion (non-Gulf War report), however, the VA examiner opined that the Veteran had symptomatology attributable to an unknown clinical diagnosis.

A May 2016 VA examination report reflects the Veteran reported facial breakouts once per week.  The examiner noted there was no visible skin condition on examination.  In a separate VA medical opinion report, the VA examiner opined that there was no chronic skin condition diagnosed on examination or in the VA treatment records, and opined she could not provide an opinion without resorting to mere speculation.

As shown above, the Board remanded this claim for a clarifying VA medical opinion.  The Board noted in the July 2015 remand that the Veteran had in fact been diagnosed with chronic dermatitis, but there was no clear etiological opinion.  To date, their remains no clear VA medical opinion regarding the etiology of the Veteran's diagnosed dermatitis in September 2012.  Also, in light of the fact that the Veteran's skin condition was not active at the time of the last two VA examinations in October 2015 and May 2016 (despite his report of experiencing symptoms every week), the Board finds that a new VA examination should be obtained.  If no active skin condition is found, then the VA examiner should nevertheless address the etiology of the diagnosed dermatitis in September 2012, and address - with a thorough rationale - whether the Veteran otherwise has a skin condition that is due to an undiagnosed illness, a medically unexplained chronic multisymptom illness relating to his Kuwait service, or directly the result of the environmental exposures in Kuwait.

Accordingly, the case is REMANDED for the following action:

1.  Request from the same VA examiner who prepared the May 2016 VA examination relating to the claimed hypertension, another review of the entire claims file, including a copy of the Board's remand, and to clarify whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's hypertension:

a) Is related to "stress" from his period of active duty from August 1984 to January 1985, as well his any subsequent intermittent periods of active duty for training (ADT); and 

b) Was caused or aggravated by his service-connected PTSD.

Any opinion must be accompanied by a complete rationale.  

If the same VA examiner who provided the May 2016 VA examination report is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

2.  Schedule the Veteran for a new VA examination to address the nature and etiology of his claimed skin condition, including his diagnosed dermatitis.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that the Veteran's diagnosed dermatitis is related to his active service, including both periods of active duty from August 1984 to January 1985, and from February 2002 to August 2002.

Request that the VA examiner address the Veteran's contention that his skin condition was caused by his reported exposures during his first period of active service from August 1984 to January 1985 to paint, cleaning solvents, fuels, oil, grease, and diesel exhaust; and during his second period of active service from February 2002 to August 2002 in Kuwait to smoke screens (fog oil), sand/dust, smoke from burning trash or feces, smoke from oil fires, solvents, vehicle or truck exhaust fumes, and industrial pollution.  See, e.g., STR, dated January 2009 (received November 2015 at p. 60 of 278).

The VA examiner is also asked to address whether the Veteran's skin complaints or manifestations are related to an "undiagnosed illness" or medically unexplained chronic multisymptom illness relating to his service in the Persian Gulf.  Please include a rationale for any such conclusion.

Any opinion must be accompanied by a complete rationale.  

3.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


